Citation Nr: 0523514	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  04-11 515	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for right knee 
injury, status post anterior cruciate ligament reconstruction 
and arthroscopy, currently rated as 50 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
left wrist fracture, status post open reduction and internal 
fixation, currently rated as 10 percent disabling.

3.  Entitlement to a temporary total disability rating for 
left wrist fracture beyond October 31, 2002.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The veteran served on active military duty from August to 
December 1985, and from August 1986 to August 1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Cleveland, Ohio (RO).  

The issue of entitlement to service connection for left knee 
disability as secondary to service-connected right knee 
disorder was raised by medical evidence dated in August 2002.  
This issue has not been developed for appellate review and is 
therefore referred to the RO for appropriate disposition.

The issue of entitlement to a temporary total disability 
rating for left wrist fracture beyond October 31, 2002 is 
remanded to the RO via the Appeals Management Center in 
Washington, DC.  


FINDINGS OF FACT

1.  The medical evidence shows limitation of right knee 
extension to 53 degrees, and flexion to 82 degrees, without 
ankylosis.

2.  There is medical evidence of arthritis and instability of 
the right knee.

3.  The medical evidence shows limitation of left wrist 
dorsiflexion to 12 degrees, without ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for service-
connected right knee disability have not been met.  
38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5299-5261 (2004).


2.  The criteria for a separate disability rating for 
instability of the right knee have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002).

3.  The criteria for an increased evaluation for service-
connected left wrist disability have not been met.  
38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5215 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

The VCAA requires VA to notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant of which portion of the evidence is to be provided 
by the claimant and which part VA will attempt to obtain on 
behalf of the claimant.  See 38 U.S.C.A. § 5103; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues decided 
herein.  

Specifically, in May 2002, the RO sent the veteran a letter, 
with a copy to her representative at the time, in which she 
was informed of the requirements needed to establish her 
claims for an increased rating.  Pelegrini v. Principi, 17 
Vet. App. 412 (2004).  In accordance with the requirements of 
the VCAA, the letter informed the veteran what evidence and 
information she was responsible for and the evidence that was 
considered VA's responsibility.  The letter explained that VA 
would make reasonable efforts to help her get evidence 
relevant to her claim but that she was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  This letter also essentially asked 
her to provide any evidence she had pertaining to her claims.  
Additional private medical evidence was received from the 
veteran.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  Based on this 
record, the Board finds that VA's duty to notify has been 
satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  VA evaluations of the 
service-connected disabilities at issues were conducted in 
May 2004.  The Board concludes that all available evidence 
that is pertinent to the claims decided herein has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issues.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2004).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

A September 1993 rating decision granted entitlement to 
service connection for right knee and left wrist 
disabilities; a 20 percent evaluation was assigned for the 
right knee and a noncompensable evaluation was assigned for 
the left wrist, effective August 18, 1992.   

The veteran complained on VA examination in September 1992 of 
wrist pain and decreased range of motion.  She was reported 
to be right-handed.  It was noted that the veteran likely 
underwent bone grafting to the left scaphoid in 1987, which 
did not appear to have healed.  The right knee diagnosis was 
status-post anterior cruciate ligament repair of the right 
knee.

On VA examination of the right knee in October 1993, range of 
motion was from 10-95 degrees.  X-rays showed minimal 
degenerative changes of the right knee.  The diagnosis was 
status-post surgical repair of the right knee, with 
limitation of motion.  Thereafter, VA treatment records from 
March 1994 to April 1996 reveal treatment for right knee and 
left wrist problems.

The veteran underwent a right knee arthroscopy at a VA 
hospital in April 1994.  The discharge diagnosis was locking 
and effusion of the right knee.

An October 1994 rating decision granted an increased 
evaluation of 40 percent for service-connected right knee 
disability, effective June 1, 1994.

The diagnosis on VA examination of the right knee in February 
1997 was residual post-operative injury of the knee with 
ligament reconstruction and degenerative arthritis.  

An October 1997 rating decision granted an increased 
evaluation of 50 percent for service-connected right knee 
disability, effective June 1, 1994.

The veteran complained on VA examination in May 1999 of 
progressive right knee disability, for which she wore a brace 
and took pain medication.  The diagnosis was residual post-
operative meniscectomy and ligament reconstruction with 
instability of the right knee and ankle.  X-rays were 
interpreted as showing mild traumatic degenerative changes of 
the right knee, with osteophyte formation.

VA treatment records dated from April 1998 to August 1999 
show treatment for knee problems.  The veteran underwent 
arthroscopic surgery of the right knee in July 1999.  The 
diagnosis was severe osteoarthritis of the right knee.

VA outpatient treatment records dated in October 2000, show 
that the veteran received a brace for stability from VA 
prosthetics.  Thereafter, in April 2001, the veteran stated 
that her knee buckled 2 to 3 times a week.  The right knee 
anterior drawer sign was positive on testing.

According to a March 2002 VA medical report, the veteran 
could not meet the physical requirements of the job 
description of "housekeeping aid" and should not be 
retained in it.  It was noted that she required sedentary 
duty due to her right knee and no heavy gripping due to the 
injury to her left wrist.  Thereafter, VA treatment records 
dated from April to August 2002 reveal that in July 2002 the 
veteran underwent left scaphoid excision with four-corner 
fusion and bone allograft.  

On fee basis examination for VA purposes in August 2002, x-
rays showed post-surgical changes of the right knee with 
severe osteoarthritis, especially in the medial compartment.  
There was a markedly diminished range of motion of the right 
knee, and it was noted that a total knee replacement would be 
required.  The veteran stated that her knee recurrently gave 
out.  A positive drawer sign was found.

October 2002 VA Memorandums reveal that the veteran's left 
wrist would be in a cast for three more weeks, preventing her 
from performing her duties as a housekeeper, and that she 
would be disabled for 6-8 weeks.

VA treatment records for December 2002 reveal that range of 
motion of the left wrist was from 0-30 degrees and grip was 
4+/5.  X-rays showed excellent healing of the wrist fusion.

A January 2003 rating decision granted a 10 percent 
evaluation for the veteran's service-connected left wrist 
disability, effective March 25, 2002; a temporary total 
disability rating was assigned for the left wrist, based on 
surgical treatment necessitating convalescence from July 25, 
2002 to October 31, 2002, with a 10 percent rating, effective 
November 1, 2002.

According to VA Memorandums dated in March 2003, the veteran 
had left wrist surgery in July 2002 and did not return to 
work until January 2, 2003 on light duty.  She wore a brace 
on her right knee for stability.

According to a March 2003 Proposed Disability Separation 
Report from a VA Medical Center, the veteran was to be 
separated from work due to her right knee and left wrist 
disabilities.  It was noted that while the fitness for duty 
report did not rule out all gainful employment in sedentary 
positions, attempts to place the veteran in another vacant 
position at the medical center were unsuccessful.  An April 
2003 Disability Retirement report diagnosed severe post-
traumatic osteoarthritis of the right knee and right wrist.

VA treatment records dated from May 2003 to February 2004 
reveal that the veteran complained in February 2004 of right 
knee pain, for which she took medication.  She wore a knee 
brace but did not complain of significant instability.  The 
assessments were status-post anterior cruciate ligament 
reconstruction, with osteoarthritis; and left wrist pain, 
status-post four-point fusion of scaphoid excision.

On May 2004, a VA fee basis evaluation by J.H. Risko, M.D., 
reported that the veteran's right knee flexed to 82 degrees 
and extended to 53 degrees.  She walked with a limp favoring 
the right leg.  Motion of the left wrist included 
dorsiflexion to 12 degrees, palmar flexion to 30 degrees, 
inversion of 0 degrees, and eversion of 28 degrees.  The 
veteran had decreased grip strength.  X-rays showed right 
knee osteoarthritis and left wrist arthrodesis.  Dr. Risko's 
impressions were right knee injuries, status-post anterior 
cruciate ligament reconstruction and arthroscopy, with 
residual osteoarthritis; and left wrist fracture with open 
reduction and internal fixation, with repeat surgery and 
fusion due to nonunion with osteoarthritis.

According to an August 2004 statement from Dr. Risko, the 
veteran had marked lack of motion in the right knee and left 
wrist and was unable to perform repetitive activity or 
strenuous physical jobs requiring prolonged standing, 
walking, and climbing.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2004).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (2002).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims held that 38 C.F.R. §§ 
4.40, 4.45 (2004) were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated.  Therefore, 
"functional loss" of a musculoskeletal disability must be 
considered separate from any consideration of the veteran's 
disability under the diagnostic codes.  DeLuca, 8 Vet. App. 
at 206.

Increased Rating For Right Knee Disability

The service-connected right knee disability is currently 
evaluated as 50 percent disabling under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5299-5261.  When an 
unlisted residual condition is encountered which requires an 
analogous rating, the first two digits of the diagnostic code 
present that part of the rating schedule most closely 
identifying the bodily part or system involved, with a "99" 
assigned as the last two digits representing all unlisted 
conditions.  38 C.F.R. § 4.27 (2004).  Diagnostic Code 5261 
contemplates limitation of extension of the leg.  A 
noncompensable rating is for assignment if extension is 
limited to five degrees, a 10 percent rating is for 
assignment if extension is limited to 10 degrees, a 20 
percent rating is for assignment if extension is limited to 
15 degrees, a 30 percent rating is for assignment if 
extension is limited to 20 degrees, a 40 percent rating is 
for assignment if extension limited to 30 degrees, and a 50 
percent rating is for assignment if extension is limited to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261; see 
also 38 C.F.R. § 4.71, Plate II (2004) (showing normal 
flexion and extension as between 0 degrees and 140 degrees).

Under the provisions of Diagnostic Code 5260, a 
noncompensable rating is for assignment if flexion is limited 
to 60 degrees, a 10 percent rating is for assignment where 
flexion is limited to 45 degrees, a 20 percent rating is for 
assignment where flexion is limited to 30 degrees, and a 
maximum 30 percent rating is for assignment if flexion is 
limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2004).

A 10 percent evaluation is assigned under Diagnostic Code 
5257 for slight functional impairment due to recurrent 
subluxation or lateral instability; a 20 percent evaluation 
is assigned for moderate impairment due to recurrent 
subluxation or lateral instability; and a 30 percent 
evaluation is assigned for severe impairment due to recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2004).

In this case, the veteran's right knee disability involves 
osteoarthritis, which is rated on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010 (2004).  A 50 
percent evaluation is the maximum schedular evaluation 
provided for limitation of extension of the lower extremity.  
The only diagnostic code that provides an evaluation in 
excess of 50 percent for disability of the knee is Diagnostic 
Code 5256, which provides for a 60 percent evaluation for 
extremely unfavorable ankylosis, in flexion at an angle of 45 
degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256 
(2004).  Ankylosis is the immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  Although the veteran has 
severe limitation of motion of the right leg, she does not 
have ankylosis of the right knee joint.  Accordingly, an 
increased evaluation is not warranted for right knee 
disability under the provisions of Diagnostic Code 5256.  

Although the Board has also considered the evidence of 
painful motion and functional impairment of the right knee, 
the veteran's service-connected right knee disorder is 
currently evaluated at the maximum evaluation for limitation 
of motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Consequently, a higher evaluation under the provisions of 38 
C.F.R. § 4.40 and 4.45 is not available.  See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997) (If a claimant is already 
receiving the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable).

However, a arthritis and instability of the knee may be rated 
separately under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5257 (2004).  See VAOPGCPREC 23-97; 62 Fed. Reg. 63604 
(1997); see also Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  Diagnostic Code 5257 provides for evaluation of 
instability of the knee without reference to limitation of 
motion.  The terms of Diagnostic Code 5003, on the other 
hand, refer not to instability, but to x-ray findings and 
limitation of motion "under the appropriate diagnostic codes 
for the specific joint or joints involved."  See VAOPGCPREC 
23-97, 62 Fed. Reg. 63604 (1997) (a veteran who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, provided that any separate 
rating must be based upon additional disability).

The medical evidence on file shows that the veteran has had 
anterior cruciate ligament reconstruction and has complained 
of right knee instability.  The right knee drawer sign has 
been reported as positive.  It was noted in March 2003, that 
the veteran wore a brace on her right knee for stability.  
When examined in February 2004, the veteran was still wearing 
a brace on her right knee.  Accordingly, a separate 
disability rating for instability of the right knee is 
warranted.

Although separate ratings under 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (limitation of flexion of the leg) and Diagnostic 
Code 5261 (limitation of extension of the leg), may be 
assigned for disability of the same knee, separate ratings 
are not applicable in this case because flexion of the right 
leg has been to at least 82 degrees since 1993, which is 
assigned a noncompensable evaluation under the provisions of 
Diagnostic Code 5260.  See VAOPGCPREC 9-04, 69 Fed. Reg. 
59990 (2004).  

Increased Rating For Left Wrist Disability

Diagnostic Code 5215 provides for the assignment of a 10 
percent evaluation, and no higher, for limitation of wrist 
motion of either upper extremity when there is dorsiflexion 
less than 15 degrees or when palmar flexion is limited in 
line with the forearm.  The Schedule for the orthopedic 
system provides for a rating greater than 10 percent for 
limitation of motion of the wrist only in cases where 
ankylosis of the joint is present.

Under Diagnostic Code 5214, a 20 percent disability 
evaluation is warranted when there is favorable ankylosis in 
20 to 30 degrees dorsiflexion in the minor wrist; a 30 
percent disability evaluation is assigned for ankylosis of 
the minor wrist in any other position, except favorable; and 
a 40 percent evaluation is assigned for unfavorable ankylosis 
of the minor wrist in any degree of palmar flexion or with 
ulnar or radial deviation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5214 (2004).

A 10 percent evaluation for the veteran's service-connected 
left wrist disability under Diagnostic Code 5215 due to 
limitation of motion.  This is the maximum schedular 
evaluation provided for limitation of motion of either the 
dominant or nondominant wrist under Diagnostic Code 5215.  
The only diagnostic code that provides an evaluation in 
excess of 10 percent for disability of the wrist is 
Diagnostic Code 5214, which involves ankylosis.  Although the 
veteran has significant limitation of motion of the left 
wrist, she was able to dorsiflex the wrist to 12 degrees and 
palmar flex to 30 degrees on examination in May 2004.  
Because there is no medical evidence of ankylosis of the left 
wrist, an increased evaluation is not warranted under the 
schedular criteria.


As noted above, the considerations required by DeLuca are not 
applicable because the veteran is already assigned the 
maximum schedular rating for limitation of motion of the 
affected joint is also applicable to the issue of an 
increased evaluation for left wrist disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Consequently, a higher 
evaluation is not available under Diagnostic Code 5215 based 
on 38 C.F.R. §§ 4.40, 4.45.  See Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

In reaching the above decisions, the Board has also 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against increased ratings 
for service-connected right knee and left wrist disabilities, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 50 percent for 
right knee disability related to osteoarthritis is denied.  

A separate rating for right knee disability due to 
instability is granted. 

Entitlement to an evaluation in excess of 10 percent for left 
wrist disability is denied.  


REMAND

As noted above, the VCAA was signed into law in November 
2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2004).  In particular, VA's statutory "duty to 
notify" requires that VA notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
VA.  VA is also required to notify a claimant of the evidence 
needed to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  


In this case, there is no letter from the RO to the veteran 
that discusses the evidence needed to substantiate the 
veteran's claim for a temporary total disability evaluation 
for left wrist disability after October 31, 2002.  
Consequently, the Board finds that there is no notice of the 
evidentiary requirements for substantiating that issue.  Id.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Circuit Court) in Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) held that the regulation giving the Board direct 
authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  Thus, if, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  Accordingly, the Board must remand the case to the RO 
because the record does not show that the veteran was 
provided adequate notice under the VCAA and the Board is 
without authority to do so.  

In short, because it is the view of the Circuit Court that VA 
has not completely fulfilled its obligations under the VCAA, 
it would potentially be prejudicial to the appellant if the 
Board were to proceed with a decision at this time on the 
issue of entitlement to a temporary total disability 
evaluation for left wrist disability after October 31, 2002.  
See also Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, 
the Board is no longer in a position to remedy the procedural 
deficiency on its own.  

Based on the above, this case is being remanded for the 
following action:  

1.  The RO must provide notification 
under the VCAA of the evidence to be 
provided by VA and by the veteran and 
notification of the evidentiary 
requirements for substantiating her 
claim for entitlement to a temporary 
total disability evaluation for left 
wrist disability after October 31, 2002.  

2.  Thereafter, if this issue on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran and her representative.  After 
the veteran and her representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.  
 
No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


